This appeal is from a decree validating revenue bonds proposed to be issued by appellee in the sum of $2,500,000, pursuant to the provisions of Chapter 22963, Acts of 1945, the title to which is as follows:
"AN ACT Relating to Counties of and County Commissioners in Counties Having a Population of 260,000 Inhabitants or More According to the Latest Federal Census and Their Powers in General and In Particular in Relation to Ports, *Page 861 
Harbors, Airfields and Other Projects and Making Same a County Purpose."
It is first contended that Chapter 22963 is violative of Section 21, Article III of the Constitution, in that the classification of counties by population has no reasonable relation to the subject regulated and, being so, the proposed bonds are without legal authority.
The pith of this contention is that Chapter 22963 is, to all intents and purposes, a local law and was not advertised as Section 21, Article III of the Constitution requires. If, however the classification by population has some reasonable relation to the subject regulated, the challenge based on Section 21, Article III, is overcome. State v. Board of County Commissioners of Orange County, 147 Fla. 278, 3 So.2d 360, Crandon et al. v. Hazlett, decided May 31, 1946, not yet reported.
The classification here is predicated on counties having a population of 260,000 or more. It may be admitted that Dade County is at present the only county within that class, but it may as well be admitted that other counties are potentially within the designated classification. Whether all counties are potentially within it is not material. The scope and effect of the subject regulated is the material thing and determines the validity of the Act.
To effectuate the purpose authorized, the Board of County Commissioners of Dade County was designated the Dade County Port Authority and by resolution accepted the burden imposed on it. Pursuant to authority vested in it as such, it entered into an agreement with Pan American Airways, Inc., to purchase Pan American 36th Street Airport in Dade County. A consideration of $2,500,000 for said purchase was agreed on, and to pay this amount, the Dade County Port Authority agreed to issue $2,500,000 of revenue bonds, payable solely from revenues to be derived from the operation of the airport, and Pan American Airways, Inc., agreed to purchase said bonds as par in payment for the airport. A resolution to issue the bonds was adopted, and a petition to validate them was filed in the Circuit Court, to which was attached copy of a trust agreement executed by the Dade County Port *Page 862 
Authority, pledging the revenues derived from the operation of the airport to the payment of principal and interest of the bonds.
The main purpose of Chapter 22963 relates to the purchase, construction, improving, extending, maintaining, repairing, operating, issuing bonds for, and exercising such other duties as pertain to ports, harbors, airfields, and other projects of like import. Can it be said that such projects have no proper relation to counties that are now or may hereafter reach the 260,000 population bracket? In City of Coral Gables v. Crandon,157 Fla. 71, 25 So.2d 1, we upheld a similar population Act relating to the conservation of water supply. The Act in question deals with airports and accessories, but this Court knows that air transportation is one of the great innovations of the age, that Miami is potentially one of the greatest air distribution points in the World, and that Florida is the port of entry for air transportation from South and Central America, the West Indies, and Africa. It is quite true that there were no Jules Verns or Wright Brothers in the Constitutional Convention to portend the marvelous changes the future had in store, but it was not intended by those present that the dead hand of the past should shape the destiny of the future. Constitutional mandates are wise in proportion to the manner in which they respond to the public welfare and should be construed to effectuate that purpose when possible. The law does not look with favor on social or progressive stalemates. As we said in City of Coral Gables v. Crandon, supra, extension of political controls should keep pace with physical changes, and collective ingenuity should not be hobbled by the Constitution in a way to be outclassed by collective design to overreach and serve a selfish purpose.
Section 21, Article III of the Constitution, has to do with acts of the Legislature that are strictly local in import and application. Its object was to put those affected by them on notice of their passage. Chapter 22963 deals with instrumentalities that are far from local in their out-reach — they are statewide and international in their potentialities. It would be difficult to name an instrumentality that more vitally affects public transportation than the airport. The population *Page 863 
bracket is an arbitrary one, but that was in the discretion of the legislature to choose. From ancient times the crossroads of the world, great caravan crossings, great water transportation centers, great railroad distribution points, great air terminals, and great trade emporiums have induced large populations. There must be a basis in the Constitution to classify such population areas, to foster their objectives, and bring about more effective governmental supervision.
It is next contended that the bonds in question should not be validated because the trust agreement pledging the revenues derived from the operation of the airport to the payment of the bonds is violative of Section 655.27, Florida Statutes of 1941, in that it designates the National City Bank of New York to act as trustee and perform the duties of a trustee thereunder.
Paragraph 5 of Section 655.27 is relied on to support this contention. The effect of paragraph 5 is to limit the appointment of trustees under any deed of trust conveying or encumbering real estate or tangible personal property, given to secure bonds or other evidences of indebtedness, to banks and trust companies organized under the laws of Florida.
The trust agreement in question does not encumber any real estate or tangible personal property. It pledges certain rents and income from the airport to the trustee and directs their disposition and use for retirement of the bonds. The National City Bank is, in other words, more in the nature of a stakeholder to receive and pay out certain funds in the manner directed by its appointment in the trust agreement. We find no inhibition to this procedure in Section 655.27, Florida Statutes of 1941.
The third, fourth, and fifth questions relate to the power of the Dade County Port Authority to issue the revenue bonds in question payable solely from revenues derived from the operation of the airport and whether or not said bonds are payable solely from said revenues or may constitute general obligations of Dade County.
Section 2 (Sub-section 7) of Chapter 22963 authorizes the Board of County Commissioners to issue revenue bonds for the development of any project contemplated or undertaken *Page 864 
by the Act. The power to issue the bonds is plenary, and the manner in which their issue was undertaken is not challenged.
The bonds in terms provide that they shall be paid solely from revenues derived from the operation of the airport and shall not constitute an obligation of the county. No other means is provided for their payment. Ample methods are provided for collection of the rents and the administration of the airport. The bonds are by their terms strictly revenue bonds and constitute no obligation whatever against the county, and there is no theory under which the holders may look to the county to impose taxes or use any other county funds to pay them.
It is, therefore, our view that the classification complained of in Chapter 22963, Acts of 1945, was proper; that it does not violate Section 21, Article III of the Constitution; that the revenue bonds in question were duly authorized; and that they can, in no sense, be construed as general obligations of Dade County. So the decree of the Chancellor is in all respects affirmed.
Affirmed.
CHAPMAN, C. J., THOMAS, ADAMS, and SEBRING, JJ., concur.
BROWN and BUFORD, JJ., dissent.